Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continuation sheet
Attachment to Advisory Action
Continuation of 3:
Applicant’s amendments filed 7 May 2021 have been fully considered, however, the amendments have not been entered, as the amendments raise new issues that would require further consideration and/or search. The claim amendments are not entered and the claims remain rejected for the reasons of record from the Office Action mailed 9 March 2021. Therefore, the suggested amendments do not put the application in condition for allowance.
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because proposed claim amendments change the scope of the claims to an embodiment which has not been previously considered. As such, the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore the response is being reviewed according to pre-After Final Consideration Pilot Program practice.


Continuation of 12:
Applicant’s arguments presented on pages 9-14 of the remarks filed on 7 May 2021 regarding amended claims 1, 27, and 28 have been considered but are directed to the non-entered claim amendments and thus, will not be addressed at this time.

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Stenson et al. (US 2010/0260954) in view of Boyer et al. (US 2006/0229415) and Koyama et al. (US 5,381,914).
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 11 and 12 of the remarks, Applicant asserts that Stenson does not teach a gasket. 
However, the basis of the rejection does not rely on Stenson to teach a gasket, rather Koyama is relied upon and teaches a hermetically sealing portion (i.e., a gasket) engages the mouth of the container and reliably accomplishes hermetic sealing with respect to the container (col. 5, lines 1-5). As established by MPEP 2145 (IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 11 and 12 of the remarks, Applicant asserts that Boyer does not teach the technical issue of the current application, Stenson or Koyama (i.e., non-analogous prior art). 
However, Boyer is directed towards coatings for food container applications, wherein the coating comprises phenolic resins ([0001, 0008]). Therefore, Stenson and Boyer are both 
Moreover, it is noted that Boyer is a secondary reference and does not need to be identically analogous to Koyama. However, Koyama is also directed towards a container closure (abstract, col. 7, line 35 to col. 8, line 51), and is therefore also analogous art to both Stenson and Boyer in the field of food containers. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on pages 12 and 13 of the remarks, Applicant asserts that one of ordinary skill in the art would not look to Koyama to address the problem of liner compositions for container closures, wherein oxygen is quickly removed. Additionally, the prior art reference must be reasonably pertinent to the particular problem with which the application is concerned (i.e., non-analogous prior art). 
However, Koyama is directed towards a container closure, wherein a hermetically sealing portion (i.e., a gasket) engages the mouth of the container and reliably accomplishes hermetic sealing with respect to the container (abstract, col. 5, lines 1-5, col. 7, line 35 to col. 8, line 51). Additionally, Koyama provides teachings, suggestion, and motivation to one of ordinary skill in the art for including a hermetically sealing portion to a beverage container closure.
Therefore, both Stenson and Koyama are directed towards closures for beverage containers, and there are ample teachings, suggestion, and motivation for one of ordinary skill in the art to combine with Stenson. As is set forth in MPEP 2141.01(a)  a prior art reference must 

Regarding argument (4), on pages 13 and 14 of the remarks, Applicant asserts Koyama does not teach a second coating composition or discuss polycyclic polyesters. 
However, Stenson is relied upon to teach a polycyclic polyester second coating composition that is different from a first coating, not Koyama. It is noted that while Koyama does not disclose all the features of the present claimed invention, Koyama is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, see MPEP 2145 (III). Rather, this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. 
Stenson teaches a closure (i.e., substrate) can be coated with an additional layer (i.e., a second coating) of the coating composition, wherein the second coating is a dispersion that is cured and comprises a tricyclodecane polycyclic polyester and one or more crosslinkers, such as cresol, in addition to other additives ([0010, 0041, 0091-0093, 0099-0104, 0108]). As such, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

	
/Eli D. Strah/Primary Examiner, Art Unit 1782